MEMORANDUM OPINION
                                          No. 04-11-00320-CR

                                                Carlos VARA,
                                                  Appellant

                                                     v.

                                         The STATE of Texas,
                                               Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CR-4884
                              Honorable Dick Alcala, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 14, 2012

AFFIRMED

           Carlos Vara was charged with driving while intoxicated as a third degree felony based

on Vara’s two prior convictions for driving while intoxicated. See TEX. PENAL CODE ANN.

§ 49.09(b) (West Supp. 2011). Vara pled not guilty and proceeded to a jury trial. He elected to

be punished by the court in the event of a conviction. The jury found Vara guilty, and the court

sentenced him to four years’ imprisonment and imposed a $2,500 fine. Vara appeals the trial

court’s judgment. We affirm.
                                                                                     04-11-00320-CR


       Vara’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel discusses two arguable appellate issues, but concludes

the issues are frivolous and that this appeal is without merit. The brief meets the Anders

requirements. See id.; see also High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous

v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). As required, counsel provided Vara with a

copy of the brief and motion to withdraw, and informed him of his right to review the record and

file his own pro se brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio

1997, no pet.); see also Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.). Vara did not file a pro se brief.

       After reviewing the record and counsel’s brief, we conclude there is no reversible error

and agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed.

See id. Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns,
924 S.W.2d at 177 n.1.

       No substitute counsel will be appointed. Should Vara wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition

for discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the

last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any

petition for discretionary review must be filed with this court, after which it will be forwarded to

the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.




                                                -2-
                                                                               04-11-00320-CR


APP. P. 68.3. Any petition for discretionary review must comply with the requirements of Rule

68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                               Phylis J. Speedlin, Justice



DO NOT PUBLISH




                                              -3-